Citation Nr: 1549060	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right radiculopathy of the lower extremity, sciatic nerve, associated with service-connected grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back.

2. Entitlement to an initial evaluation in excess of 10 percent for left radiculopathy of the lower extremity, sciatic nerve, associated with service-connected grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back.

3. Entitlement to service connection for a psychiatric disorder, to include depression, secondary to service-connected grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back.

4. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) following June 2010 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2010 decision denied service connection for depression, secondary to a service-connected low back disability, as well as a claim for TDIU.  The May 2014 rating decision granted bilateral radiculopathy, secondary to a service-connected low back disability, and assigned an initial evaluation of 10 percent.

The issue of earlier effective date for service connection for bilateral radiculopathy of the lower extremities, sciatic nerve, associated with a service-connected low back disability has been raised by the record in a June 2015 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's right radiculopathy of the lower extremity, sciatic nerve, secondary to his service-connected low back disability, has been manifested by sensory symptoms no worse than mild incomplete paralysis of the sciatic nerve.

2. For the entirety of the appeal period, the Veteran's left radiculopathy of the lower extremity, sciatic nerve, secondary to his service-connected low back disability, has been manifested by sensory symptoms no worse than mild incomplete paralysis of the sciatic nerve.

3. Resolving all doubt in the Veteran's favor, his current psychiatric disorder, to include depression, is likely attributable to his service-connected low back disability.

4. The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for right radiculopathy of the lower extremity, sciatic nerve, secondary to a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2. The criteria for an initial evaluation in excess of 10 percent for left radiculopathy of the lower extremity, sciatic nerve, secondary to a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3. The Veteran has depression that is proximately due to his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015); 38 C.F R. § 3.310 (2015).

4. The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's bilateral radiculopathy of the lower extremities, sciatic nerve, secondary to his service-connected low back disability, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In regards to his claims for service connection for a psychiatric disorder, to include depression, secondary to his service-connected low back disability and TDIU, the Board notes that given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in September 2012 and May 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for increased initial evaluation

The Veteran contends that his service-connected bilateral radiculopathy of the lower extremities is more disabling than reflected by the 10 percent rating initially assigned for the left lower extremity and the 10 percent rating initially assigned for the right lower extremity.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In its May 2014 rating decision, the AOJ evaluated the Veteran's radiculopathy of the right and left lower extremities in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, for impairment of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2015).  For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

At his September 2012 VA examination, the Veteran reported constant, dull back pain, which became sharp with activity, and radiated down both legs to knee level.  The Veteran complained of a tingling sensation in his feet with increased activity.  Muscle strength was normal, but deep tendon reflexes were hypoactive in the lower extremities bilaterally.  Neurological examination noted the Veteran's complaints of mild intermittent pain, mild paresthesia and dysesthesias, and mild numbness in the lower extremities bilaterally.  The Veteran denied experiencing constant pain in either extremity.  No other signs or symptoms of radiculopathy were noted, and the examiner diagnosed the Veteran with radiculopathy affecting the sciatic nerve bilaterally.  The examiner specified that the radiculopathy was mild in severity in both the right and left lower extremities.  No other neurological impairment was diagnosed. 

Upon review of the evidence, the Board finds that the Veteran's service-connected bilateral radiculopathy of the lower extremities have resulted in disability approximating no worse than mild incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 10 percent rating for each lower extremity, which rating contemplates mild impairment for the disability, a higher rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences moderate incomplete paralysis of the right and left lower extremities.  At the Veteran's September 2012 VA examination, he reported only "mild" intermittent pain, paresthesia, and dysesthesia in the right and left lower extremities.  The Veteran experienced decreased sensation in his bilateral feet and toes at the time.  Because the Veteran experienced only mild disability in the right and left lower extremities, the Board therefore concludes that this disability is tantamount to no worse than mild incomplete paralysis of the sciatic nerve, warranting no more than the 10 percent evaluation initially assigned for each lower extremity under Diagnostic Code 8520.  

In so finding, the Board acknowledges that the Veteran did not report even moderate symptoms of radiculopathy in his right and left lower extremities at the September 2012 VA examination.  Regardless, the examiner assessed the level of severity of the Veteran's bilateral radiculopathy of the lower extremities as mild at that time.  No evidence of record contradicts that finding or suggests that his symptoms of bilateral radiculopathy of the lower extremities are any more severe.  Thus, the Board finds that the preponderance of the evidence supports a finding that the Veteran's right and left radiculopathy of the lower extremities is no more than mild in nature, warranting no more than the 10 percent evaluation initially assigned. 

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his service-connected bilateral radiculopathy of the lower extremities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as analyzed in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that an initial evaluation in excess of 10 percent for bilateral radiculopathy of the lower extremities would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected radiculopathy of the lower extremities has rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of any rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected left and right radiculopathy of the lower extremities warrants a rating of no more than the 10 percent initially assigned to the right lower extremity and the 10 percent initially assigned to the left lower extremity.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  This is so for the entirety of the claim period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for higher ratings, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Claim for service connection

The Veteran contends that he experiences depression that developed or was aggravated secondary to his service-connected low back disability.  Therefore, the Veteran contends that service connection is warranted for a psychiatric disability, to include depression.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Relevant evidence consists of a May 2014 VA examination; a March 2012 medical opinion from A.H.F, a private psychologist; VA treatment records from June 2008 to June 2011; private treatment records from January 2009; and statements from the Veteran, his wife, and his older sister. 

The Board notes that there is conflicting evidence of record as to whether the Veteran suffers from a psychiatric disorder, to include depression, secondary to his service-connected low back disability.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of depression.  Post-service private treatment records reveal that the Veteran was hospitalized in January 2009 for suicidal ideation and increased auditory hallucinations.  VA treatment records from January 2009 and March 2009 reveal that the Veteran denied experiencing any depression or anxiety.  However, VA treatment records from February 2011 show that the Veteran exhibited signs of depression and that he claimed that his severe back pain exacerbated his depressive symptoms. 

The Veteran submitted a March 2012 private medical opinion from A.H.F., PhD, a clinical and forensic psychologist.  A.H.F. reviewed the Veteran's claims file and interviewed the Veteran via telephone conference.  A.H.F. noted that the Veteran suffered from schizophrenia since before his enlistment, but that it was being managed with treatment.  A.H.F. also noted that the Veteran experienced increased symptoms of depression and anxiety related to his service-connected low back disability.  The Veteran stated that he found it "increasingly difficult to motivate himself to get up in the morning," and that he was discouraged about his future, had no hobbies or special interest, and did not socialize or go outside the house other than for medical appointments.  A.H.F. commented that the Veteran's service-connected low back disability had resulted in increasing depressive symptoms, and that while he had a history of schizophrenia, "[it] appear[ed] to be relatively minor in terms of functional impact on him."  A.H.F. opined that that "the emergence of his depressive condition" is a result of "his long-standing service-connected medical condition and the pain that results therefrom."  He diagnosed the Veteran with mood disorder due to medical condition, severe, with major depressive and psychotic features.

At his March 2014 VA examination, the Veteran reported he suffered from schizophrenia before enlistment, and had had a psychotic episode that resulted in his hospitalization.  The examiner stated that he could not opine whether it was at least as likely as not that the Veteran's psychiatric condition was due to a result of his service-connected low back disability because of his history of schizophrenia prior to service.  The examiner stated that his depression was more accurately diagnosed as schizoaffective disorder and that he could not state whether the Veteran's preexisting condition was exacerbated by his military service.

Further, the Veteran submitted statements from July 2014 from his older sister and his wife.  His sister commented that after his discharge from service, the Veteran was in a lot of pain and constantly complained about his back.  She noted that he became "depressed, irritable, distant, and kept to himself," and that he was no longer passionate about his hobbies.  She stated that his depression had increased due to the constant pain, decreased mobility, and his weight gain.  His wife stated that his service-connected disability caused him constant pain and that he became despondent.  In an October 2007 statement, his wife also stated that he suffered from pain, numbness, and a lot of anxiety.

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran suffers from a psychiatric disorder, to include depression, secondary to his service-connected low back disability.  In this regard, the Board finds the statements from the Veteran, his wife, and his sister to be competent and credible.  The Veteran is competent to describe his psychiatric symptoms as they relate to his service-connected low back disability.  The Board notes that his wife and sister's statements, both of whom are competent to state their observations of the Veteran's mental health, corroborate his statements.  In addition, VA treatment records corroborate their statements that the Veteran's service-connected low back disability exacerbated his depression and anxiety. 

Further, the Board acknowledges that the March 2014 VA examiner opined that the Veteran's depression was more accurately diagnosed as schizoaffective disorder.  However, the examiner stated that he could not provide an opinion on whether the Veteran's psychiatric disorder was at least as likely as not due to his service-connected low back disorder because of the Veteran's history of schizophrenia prior to his enlistment.  

In addition, the Board is satisfied that the medical nexus opinion from A.H.F. is adequate for deciding this appeal, and is of greater weight than the opinion offered by the VA examiner in March 2014.  In this regard, the Board notes that the March 2014 VA examiner did not consider the Veteran's statements that his service-connected low back disability aggravated his depression and anxiety, or his wife's statements from October 2007 describing his depressive state due to the pain from his service-connected low back disability.  In contrast, A.H.F. reviewed the Veteran's claims file and interviewed the Veteran and his wife.  He discussed both the Veteran's history of schizophrenia and his current depressive state, and opined that the current symptoms of his schizophrenia were relatively minor in terms of functional impact on him but that "the emergence of his depressive condition" is a result of "his long-standing service-connected medical condition and the pain that results therefrom."  

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disorder, to include depression, is attributable to his service-connected low back disability.  Therefore, service connection for a psychiatric disorder, to include depression, secondary to service-connected grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back, is warranted.

TDIU

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been granted service connection for grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back at 40 percent disabling; right and left radiculopathy of the lower extremity, sciatic nerve, associated with grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back, each at 10 percent disabling; tinnitus at 10 percent disabling; and suprapubic scar, lumbar scar, and stress incontinence associated with grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back at noncompensable ratings.  The Veteran's combined disability rating is 60 percent, rated as one disability.  The Board notes that in the section above, it has granted service connection for a psychiatric disorder, to include depression, associated with the Veteran's low back disability, which has not been rated.  Nevertheless, the Board will consider the Veteran's now service-connected psychiatric disability in its determination for a TDIU.

Given the current 60 percent rating for his low back disability and associated service-connected disabilities, which are considered to be one disability, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he performed physical labor at a warehouse, and also worked as a prep cook, a driver, and as a contract administrator.  Information in the Veteran's education reveals that he obtained his GED.

At his September 2012 VA examination, the examiner opined that the Veteran was limited in performing physical labor, as well as certain sedentary work.  The examiner noted that the Veteran's incontinence caused him to leak when coughing, laughing, running, or lifting, and that he would not be limited to types of sedentary work provided he had access to restrooms at all times.  The examiner also noted that his low back disability would limit him in the type of physical and sedentary work he could perform, but that he could maintain sedentary employment provided he was allowed frequent standing breaks.  Further, the examiner opined that his radiculopathy would limit him in his types of employment due to his inability to walk for a prolonged period, bend, or lift any weight.  In addition, in the March 2012 private medical opinion, A.H.F. opined that the Veteran's psychiatric disorder would significantly impact his ability to work by "affecting his ability to concentrate and persist in tasks for more than minimal period of time, to make more than minimally complex decisions on tasks assigned to him, to interact effectively with co-workers, the general public and supervision."  Further, A.H.F. classified the Veteran with occupational and social impairments with deficiends in most areas.  He estimated that the Veteran would have to miss three or more days per month and not be able to stay focused for at least seven out of eight hour workdadys due to mental problems, and that he would frequently decompensate when subjected to the normal pressures and constructive criticisms of a job.

Upon review of the record, the Board finds that entitlement to a TDIU is warranted.  The Board notes that the September 2012 VA examination found that the Veteran would be limited to sedentary work that allowed him frequent standing breaks and provided him with constant access to the restrooms.  In addition, the Veteran would not be able to engage in bending, lifting, or walking activities.  Further, A.H.F's private opinion found that the Veteran would have significant difficulties in concentrating and executing tasks, as well as interacting with peers and supervisors.  

Thus, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right radiculopathy of the lower extremity, sciatic nerve, associated with grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left radiculopathy of the lower extremity, sciatic nerve, associated with grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back, is denied.

Entitlement to service connection for a psychiatric disorder, to include depression, secondary to grade I spondylolisthesis of L-5-S1 with degenerative disk disease, also claimed as muscle spasms of the lower back, is granted.

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


